Title: To George Washington from Timothy Pickering, 13 May 1781
From: Pickering, Timothy,Knox, Henry
To: Washington, George


                        
                            Sir
                            New-Windsor 13 May 1781
                        
                        Agreable to your Excellencys orders, we have consider’d of an arrangement of Colonel Baldwins regiment of
                            artificers, and are of opinion That all the non commissioned officers & privates should form one company under the
                            direction and command of Capt. Patten and Lieut Lears Artillery Artificers at the Park, and one lieutenant to be taken
                            from said regiment, the whole to do duty at present at the Park, But if it shall appear at the opening of the Campaign,
                            that the number will be more than shall be wanted for the services of the Artillery at the Park and West point, the
                            surplus number shall be formed into a detachment for such services as your Excellency shall think proper. We are with the
                            greatest Respect Your Excellencys most obt servts
                        
                            H. Knox Brig. Gnl Artillery
                            Tim: Pickering Q.M.G.
                        
                    